Exhibit 10.3.2.2

 

ASSIGNMENT OF MEMBERSHIP INTEREST

 

THIS ASSIGNMENT OF MEMBERSHIP INTEREST (this “Assignment”) is made as of this
5th day of February, 2004 (the “Effective Date”), by and between D. LEE
McCREARY, JR. (“Assignor”) and ELDERTRUST OPERATING LIMITED PARTNERSHIP, a
Delaware limited partnership (“Assignee”).

 

WHEREAS, Assignor is the sole member of CABOT ALF, L.L.C., a Delaware limited
liability company (the “Company”), pursuant to that certain Operating Agreement
of Limited Partnership of Cabot ALF, L.L.C. dated as of October 23, 1998 (the
“Operating Agreement”); and

 

WHEREAS, pursuant to that Option Agreement between Assignor and Assignee (the
“Option Agreement”), dated September 25, 2002, Assignor granted to Assignee an
option to purchase Assignor’s membership interest as the sole member of the
Company (the “Membership Interest”); and

 

WHEREAS, Assignee has exercised its option to purchase Assignee’s Membership
Interest; and

 

WHEREAS, Massachusetts Housing Finance Agency has been obtained in accordance
with the terms of the Option Agreement and the parties wish to effect the
transfer of Assignor’s Membership Interest to Assignee in accordance with the
terms of the Option Agreement and as set forth below;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1. Assignor hereby assigns to Assignee, and Assignee hereby accepts from
Assignor, all of the Membership Interest, together with all of Assignor’s right,
title and interest as the sole member of the Company under the Operating
Agreement, under any other documents related to the Membership Interest or under
applicable law and in and to any and all of (a) the Company’s assets, and (b)
any and all of Assignor’s other rights under the Operating Agreement.

 

2. On the Effective Date, for and in consideration of the assignment to Assignee
pursuant to paragraph 1 above, Assignee shall pay to Assignor a purchase price
in the amount of Seventeen Thousand Three Hundred Two and 53/100 dollars
($17,302.53) in cash by wire transfer, certified or bank check, or delivery of
other immediately available funds.

 

3. To induce the Assignee to enter into this Assignment and to accept the
assignment of the Membership Interest, Assignor hereby represents and warrants
to Assignee that Assignor owns the Membership Interest, free and clear of all
security interests, liens, adverse claims, pledges, options, rights of first
refusal, limitations on voting rights, charges and any other encumbrances of any
nature whatsoever.

 

4. Assignee hereby is admitted as the sole member of the Company and shall have
all the rights, obligations and responsibilities of the sole member arising or
accruing after the date hereof under the Operating Agreement granted to the sole
member. Any references to the sole member or the “Member” in the Operating
Agreement with respect to the period from and after the date hereof shall be
deemed to mean Assignee as admitted to the Company hereunder.



--------------------------------------------------------------------------------

5. Assignee hereby accepts the rights, responsibilities and obligations of the
sole member arising or accruing after the date hereof under the Operating
Agreement and agrees to assume and to be bound by the terms thereof.

 

6. Assignor hereby agrees to execute any other documents and take any other
action as may be commercially reasonable to effectuate the transactions
contemplated by this Assignment.

 

7. This Assignment constitutes the entire agreement of the parties hereto with
respect to the subject matter hereof and supersedes all prior agreements and
undertakings, both written and oral, between the parties hereto with respect to
the subject matter hereof.

 

8. This Assignment shall bind and inure to the benefit of Assignor and Assignee
and their respective successors and assigns.

 

9. This Assignment shall be governed by the laws of the State of Delaware
without giving effect to any choice or conflict of law provision or rule that
would cause the application of the laws of any other jurisdiction.

 

10. This Assignment may be executed in as many counterparts as may be required;
and it shall not be necessary that the signatures of, or on behalf of, each
party, or that the signatures of all persons required to bind any party, appear
on each counterpart; but it shall be sufficient that the signature of; or on
behalf of, each party, appear on one or more of the counterparts. All
counterparts shall collectively constitute a single agreement.

 

11. Except as modified herein, all terms, covenants and conditions of the
Operating Agreement shall remain in full force and effect. In the event of any
conflict between the terms and provisions of the Operating Agreement and this
Assignment, this Assignment shall prevail.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment on the
date first written above.

 

ASSIGNOR:   ASSIGNEE:

/s/ D. Lee McCreary, Jr.

--------------------------------------------------------------------------------

D. Lee McCreary, Jr.

 

ELDERTRUST OPERATING LIMITED

PARTNERSHIP,

a Delaware limited partnership

   

By:

 

ElderTrust, its general partner

   

By:

 

/s/ Michael R. Walker

--------------------------------------------------------------------------------

   

Name:

 

Michael R. Walker

   

Title:

 

Chairman, Acting President and

Chief Executive Officer

 

- 3 -